Title: General Orders, 30 May 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, May 30th 1777.
Dover.Epsom. France.


The Commissary General is to adopt every means in his power, to provide Vinegar for the use of the army; and to see that provisions are regularly served; to do which with ease, he is to have an Assistant with each brigade—Provisions are to be delivered to regimental Quarter

Masters only, or to a commissioned officer authorised for the purpose, when the regiment has no Quarter Master—except in cases of small detachments; when a non-commissioned officer may receive them—none to be delivered, without proper returns being made to the Commissaries.
The commanding officers of corps are to take care, that their men always have two days provision, by them, that they may not suffer in case of any sudden call, to any particular duty: The Brigadiers to pay a proper attention to this matter; and also to have the arms, of their brigades, examined, and make report of the kind and quality—They are moreover to see that their brigades are completed with ammunition, as soon as possible; and that all waste of it, is prevented.
The General has the pleasure to acquaint the army, that General Parsons formed an expedition to the East end of Long Island, under the command of Lieut: Col. Meigs, which was attended with the most happy success—After burning eleven vessels, loaded with one hundred and twenty ton of ’pressed forage, rum, and other articles; and one armed vessel of 12 Guns; they brought off Ninety prisoners, besides killing several of the enemy—Six only escaped—As the army is now collected, and may soon be engaged in important transactions—The General takes occasion, from the laudable instance he has mentioned, to declare to the army, both officers and men, that, he will be strictly observant of their conduct, and make a point of distinguishing those, by his rewards, who distinguish themselves, by their bravery, and good behaviour—As merit will not pass unnoticed; so misconduct will meet with the severest punishment.
A General Court Martial to sit immediately, for the trial of all prisoners who shall be brought before it. All Evidences to attend.
The Brigade Majors are to attend the Grand Parade, and be answerable that their men are well supplied with ammunition, and their arms in good condition—No excuse will be admitted for any neglect of this necessary duty.
The light Cavalry, which are to attend the picquets as Videts, are to be on the Grand parade, precisely at Guard mounting.
After Orders. The Commander in Chief directs, that the whole Army be ready to move by 4 Oclock to morrow morning; their tents struck; their baggage loaded, and men under arms—it is expected that every thing in the Quarter Master General, and Commissary General’s department, will be ready to move at the same time.
Brigadiers commanding brigades, and commanding Officers of regiments, and corps, are to pay strict attention to see their officers, and men, in camp this evening, and well supplied with ammunition.
